In this cause Mr. Chief Justice DAVIS, Mr. Justice WHITFIELD and Mr. Justice TERRELL are of opinion that the order herein should be reversed, while Mr. Justice ELLIS, Mr. Justice BROWN and Mr. Justice BUFORD are of opinion that the said order should be affirmed. When the members of the Supreme Court, sitting six members in a body and after full consultation, it appears that the members of the Court are permanently and equally divided in opinion as to whether the, order should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the order should be affirmed; therefore it is considered, ordered and adjudged under the authority of State ex rel. Hampton v. McClung,47 Fla. 224, 37 So.2d R. 51, that the order of the Circuit Court in this cause be and the same is hereby affirmed.
Affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.